Citation Nr: 1118033	
Decision Date: 05/11/11    Archive Date: 05/17/11

DOCKET NO.  08-34 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hepatitis B and C.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




INTRODUCTION

The Veteran served on active duty from February 1976 to February 1980.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal form a June 2007 rating decision, by the Waco, Texas, Regional Office (RO), which denied the Veteran's claim of entitlement to service connection for hepatitis B and C.  He perfected a timely appeal to that decision.  

On February 9, 2011, the Veteran appeared and offered testimony at a hearing before the undersigned Acting Veterans Law Judge, sitting at the RO.  A transcript of that hearing is also of record.  


FINDING OF FACT

Competent and persuasive evidence of record relates the Veteran's current hepatitis B and C diagnoses to high-risk sexual practices during service.  


CONCLUSION OF LAW

Hepatitis B and C were incurred in active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act.

All relevant facts regarding the issue decided below have been properly developed and no further assistance to the Veteran is required in order to comply with the duty to notify and assist.  A thorough review of the claims file reveals that the development conducted by VA in this case fully meets the requirements of 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  In any event, based on the completely favorable decision discussed below, the Board finds that any failure in VA's duty to notify and assist the Veteran regarding his claim is harmless.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


II.  Factual background.

The records indicate that the Veteran entered active duty in February 1976.  The service treatment reports (STRs) show that the Veteran was seen in May 1978 with complaints of urethral discharge with burning upon urination.  The assessment was NSV.  The STRs do not show a diagnosis of hepatitis B or C.  The Veteran's military immunization record is not of record.  Even if the Board concedes that at least some of his inoculations were administered via a jet injector, there is no evidence that this caused the Veteran's hepatitis C.   

The Veteran's claim for service connection for hepatitis B and C (VA Form 21-526) was received in July 2006.  Submitted in support of his claim were treatment reports from a Federal Correctional Camp dated from August 2003 to August 2006.  A treatment note dated in November 2003 reflects an assessment of Hepatitis B Ag carrier.  During a clinical visit in February 2004, it was noted that the Veteran was educated on the eventual need for a liver biopsy given that he was a hepatitis B carrier.  The assessment was hepatitis B carrier.  A May 2005 treatment note reflects a diagnosis of hepatitis C.  When seen in June 2005, the Veteran complained of gastroesophageal type symptoms; the assessment was hepatitis C by history.  A laboratory request in November 2005 noted that the Veteran had had hepatitis B for years but as of March 2005 his viral load was very high at 54.6x10 exp6.  The diagnosis was R/O chronic active hepatitis B.  

Of record is a risk factor for hepatitis questionnaire completed by the Veteran in August 2006.  The Veteran noted that he used intravenous drugs during the period from February 1976 to February 1980, while on overseas duty in Korea, Taiwan, Guam, the Philippines, and the Persian Gulf.  The Veteran also admitted to using intranasal cocaine.  The Veteran further reported that he engaged in high-risk sexual activity during the same tour of duty with the U.S. Navy.  The Veteran reported getting tattoos while on detachment in Asia and the Pacific.  

Received in October 2006 were treatment reports from the FCC camp in Beaumont, Texas, dated from February 2006 to August 2006.  These records show that the Veteran received clinical evaluation and treatment for hepatitis B and C.  A clinic note in November 2005 noted that laboratory findings seemed to indicate chronic active hepatitis B, but the hepatitis C viral load was fairly low.  A June 2006 treatment note reflects an assessment of hepatitis C.  

A VA outpatient treatment note dated in June 2007 indicates that the Veteran was seen for evaluation and treatment for hepatitis C.  Following an evaluation and review of recent laboratory studies, the assessment was hepatitis C and hepatitis B carrier.  

In June 2007, the Veteran's claims folder was reviewed by a VA physician.  He stated that the file was reviewed in detail, to include the STRs and post service medical records.  The examiner noted that the Veteran has hepatitis C and chronic active hepatitis B, both of which were first noted in 2003.  The examiner observed that there was no evidence of any diagnosis of hepatitis C or B while the Veteran was in service.  There were no records of blood transfusion or any other exposures related to military service.  The examiner noted that the records document the Veteran's admission of IV drug use and high risk sexual promiscuity; he stated that those were the most likely sources of hepatitis infections.  The examiner concluded that it was less likely than not that the Veteran's hepatitis B and C infections were related to military service; he stated that it was more likely that the infections resulted from the activities of IV drug abuse and high risk promiscuity.  

VA progress notes dated from July 2007 to October 2007 show that the Veteran continues to receive clinical attention and treatment for hepatitis B and hepatitis C.  

At his personal hearing in February 2011, the Veteran indicated that he served with the U.S. Navy from 1976 to 1980.  The Veteran indicated that, during his period of active duty, he got a tattoo while he was in Nova Scotia, Canada; he stated that he also experimented with IV drugs.  The Veteran reported being deployed in the Philippines on six different occasions; during that time, he engaged in high risk illicit sex with prostitutes.  The Veteran testified that he never received any disciplinary actions for IV drug use; and, he had no IV drug use after service.  The Veteran noted that about half of the squadron was quarantined away from the general population on one occasion while in Subic Bay; he stated that, while they were not tested, they feared that some of the people in the squadron were sick with some communicable disease.  The Veteran maintained that he contracted the hepatitis as a result of his sexual practices during service, and the condition is now affecting his liver.  


III.  Legal analysis.

Service connection is warranted for disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. §§ 1110, 1131.  To establish a right to compensation for a present disability, a claimant must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"--the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).  

The Veteran claims entitlement to service connection for Hepatitis B and C.  Medically recognized risk factors for hepatitis C include: (a) transfusion of blood or blood product before 1992; (b) organ transplant before 1992; (c) hemodialysis; (d) tattoos; (e) body piercing; (f) intravenous drug use (with the use of shared instruments); (g) high-risk sexual activity; (h) intranasal cocaine use (also with the use of shared instruments); (i) accidental exposure to blood products as a healthcare worker, combat medic, or corpsman by percutaneous (through the skin) exposure or on mucous membrane; and (j) other direct percutaneous exposure to blood, such as by acupuncture with non-sterile needles, or the sharing of toothbrushes or shaving razors.  See VBA Training Letter 211A (01-02), dated April 17, 2001.  

The Board notes that a lay person is competent to describe what comes to the senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Federal Circuit has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  

In Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

After a review of the evidence, the Board has determined that service connection is warranted for hepatitis B and C.  The Board finds that, with resolution of doubt in the Veteran's favor, the veteran has shown by competent medical evidence that his hepatitis B and C diagnoses were caused by, or etiologically related to, his period of active service.  The Board's reasons for this decision are detailed below.  

The Board first examines the record to determine whether the Veteran has provided competent medical evidence of a current disability.  The Veteran's medical records demonstrate that he was first diagnosed with hepatitis B and C in November 2003.  Additionally, a VA outpatient treatment report dated in June 2007 reflects an assessment of hepatitis C and hepatitis B carrier.  Therefore, the Board finds that the first element of a service connection claim, that of a current disability, has been met.  

The Board's next inquiry focuses on the possible occurrence of an in-service injury or disease.  In this case, the Veteran's service treatment reports are lacking in any complaints, diagnosis, or treatment of hepatitis B or C.  However, the service treatment records reveal treatment in May 1978 for urethral discharge with burning on urination.  In addition, the Veteran's DD Form 214 reflects that his military occupational specialty (MOS) was an Aircrew Chief (AMH), which is not a position in which the Veteran would likely be exposed to blood or blood products.  The Veteran maintains, however, that he had unprotected sexual intercourse while on duty in the Philippines and other overseas locations in Southeast Asia.  (See February 9, 2011 Travel Board Tr. at 6-7.)  He also points to in-service inoculations received via air guns.  




In adjudicating a claim, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to report that he experiences certain symptoms, such as engaging in high-risk sexual practices.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Competency of evidence, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  See also Buchanan, 451 F.3d at 1337 (noting that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence).  

Regarding the Veteran's statements about his unprotected sexual behavior in service, the Board finds that the Veteran is credible and competent to make such statements.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (noting that the Veteran and other persons can attest to factual matters of which they had first-hand knowledge, e.g., experiencing and witnessing events in service).  The Veteran's service treatment records show that he was treated in May 1978 for complaints of urethral discharge with burning upon urination.  The Board also finds the Veteran's statements about his lack of post-service hepatitis risk factors to be credible.  In this regard, the Board notes that there is no objective evidence of record to the contrary.  See VBA letter 211B (98-110) November 30, 1998 (noting that risk factors for hepatitis C include IV drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine, high-risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, shared toothbrushes or razor blades); see also Risk Factors for Hepatitis Questionnaire, dated in August 2006 (wherein the Veteran admitted to engaging in high risk sexual activity on numerous occasions during his military service).  Therefore, providing the Veteran with the benefit of the doubt, the Board concedes that the Veteran was exposed to a risk factor of hepatitis C while in active service.  

Moreover, following a review of the Veteran's claims folder in June 2007, a VA examiner stated that the Veteran's admission of IV drug use and high risk sexual promiscuity are most likely the sources of his hepatitis B and C infections.  The examiner diagnosed hepatitis-B and C.  Based on a review of the claims file and history, the examiner stated an opinion that it is less likely than not that the Veteran's hepatitis B and C are infections are related to military service.  The examiner added that it is more likely than not that the infections resulted from the misconduct activities of IV drug abuse and high risk sexual promiscuity.  

The evidence showing that the Veteran was treated for urethritis in service tends to support the history provided by the Veteran subsequent to service that he had unprotected sex on multiple occasions during service.  The June 2007 medical opinion relates the Veteran's hepatitis B and C to the unprotected sexual relationships and other things.  Although unprotected sexual relationships with multiple persons is not advisable, it does not constitute willful misconduct.  The Board is also satisfied that the evidence supportive of this claim is at least in equipoise with that against the claim.  Therefore, the Veteran is also entitled to service connection for hepatitis B and C.  

In situations where there is an approximate balance of positive and negative evidence, the Board provides the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  Here, a diagnosis of hepatitis B and C clearly exists as well as credible evidence of exposure to a hepatitis C risk factor in service.  A medical opinion also verifies that the Veteran's diagnoses are as likely as not a result of the risk factor associated with service.  As a result, the Board must resolve the benefit of the doubt in the Veteran's favor and find that service connection for hepatitis B and C is warranted.  38 U.S.C.A. §§ 1110, 5107.  




ORDER

Service connection for hepatitis B and C is granted.  


____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


